      Case 1:20-cv-03367-NLH-KMW Document 1 Filed 03/27/20 Page 1 of 5 PageID: 1



     Kimmel & Silverman, P.C.
1    30 East Butler Pike
     Ambler, PA 19002
2
     Telephone: (215) 540-8888
3
     Attorney of Record: Amy Bennecoff Ginsburg (AB0891)
     Attorney for Plaintiff
4

5                                UNITED STATES DISTRICT COURT
                                           FOR THE
6                                   DISTRICT OF NEW JERSEY

7    WILLIAM ELLISON,                    )
                                         )                Case No.:
8          Plaintiff,                    )
                                         )
9
           v.                            )
10
                                         )
     CAPITAL ONE BANK (U.S.A.), N.A.,    )                COMPLAINT AND DEMAND
11                                       )                FOR JURY TRIAL
           Defendant.                    )
12                                       )             (Unlawful Debt Collection Practices)
     ___________________________________ )
13

14                                            COMPLAINT
15
            WILLIAM ELLISON (“Plaintiff”), by and through his attorneys, KIMMEL &
16
     SILVERMAN, P.C., alleges the following against CAPITAL ONE BANK (U.S.A.), N.A.
17
     (“Defendant”):
18
                                            INTRODUCTION
19
            1.        Plaintiff’s Complaint is based on the Telephone Consumer Protection Act
20
     (“TCPA”), 47 U.S.C. §227 et seq.
21
                                     JURISDICTION AND VENUE
22

23          2.        This Court has subject-matter jurisdiction over the TCPA claims in this action

24   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

25   under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87


                                                    -1-

                                         PLAINTIFF’S COMPLAINT
      Case 1:20-cv-03367-NLH-KMW Document 1 Filed 03/27/20 Page 2 of 5 PageID: 2



     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
1
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
2

3            3.      Defendant conducts business in the State of New Jersey, and as such, personal

4    jurisdiction is established.
5
             4.      Venue is proper pursuant to 28 U.S.C. §1391 (b)(2).
6
                                                      PARTIES
7
             5.      Plaintiff is a natural person residing in Willingboro, New Jersey 08046.
8
             6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
9
             7.      Defendant is a corporation with its principal place of business located at 1680
10
     Capital One Drive, McLean, Virginia 22101.
11
             8.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
12

13           9.      Defendant acted through its agents, employees, officers, members, directors,

14   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

15                                         FACTUAL ALLEGATIONS

16           10.     Plaintiff has a cellular telephone number.
17           11.     Plaintiff has only used this number as a cellular telephone number.
18
             12.     Defendant called Plaintiff on his cellular telephone on a repetitive and
19
     continuous basis.
20
             13.     When contacting Plaintiff on his cellular telephone, Defendant used an automatic
21
     telephone dialing system and automatic and/or pre-recorded messages.
22
             14.     Plaintiff knew Defendant was calling him using an automatic telephone dialing
23
     system and automatic and/or pre-recorded messages as he received calls from Defendant that
24

25
     began with a delay or pause prior to a live representative of Defendant coming on the line.



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
      Case 1:20-cv-03367-NLH-KMW Document 1 Filed 03/27/20 Page 3 of 5 PageID: 3



            15.     Defendant’s telephone calls were not made for “emergency purposes.”
1
            16.     Desiring to stop these repeated, unwanted calls, Plaintiff spoke to Defendant
2

3
     soon after the calls began and revoked any previous consent that Defendant had to contact him.

4           17.     Once Defendant was aware that its calls were unwanted and was told to stop

5    calling, there was no lawful purpose to making further calls, nor was there any good faith

6    reason to place calls.
7           18.     In spite of Plaintiff’s repeated instruction to stop calling his cellular telephone,
8
     Defendant instead continued to call his repeatedly.
9
            19.     Plaintiff found Defendant’s repeated calls to be distressing, frustrating and
10
     harassing during this time period.
11
            20.     Upon information and belief, Defendant conducts business in a manner which
12
     violates the Telephone Consumer Protection Act.
13
                                          COUNT I
14
                                DEFENDANT VIOLATED THE TCPA
15
            21.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
16
     at length herein.
17
            22.      Defendant initiated multiple automated telephone calls to Plaintiff using an
18
     automatic telephone dialing system.
19
            23.     Defendant’s calls to Plaintiff were not made for “emergency purposes.”
20
            24.     Defendant’s calls were not made with Plaintiff’s prior express consent, as he
21

22   revoked all consent to be called soon after the calls began.

23          25.     Defendant’s acts as described above were done with malicious, intentional,

24   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

25   purpose of harassing Plaintiff.


                                                    -3-

                                          PLAINTIFF’S COMPLAINT
      Case 1:20-cv-03367-NLH-KMW Document 1 Filed 03/27/20 Page 4 of 5 PageID: 4



             26.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
1
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
2

3
     defense, legal justification or legal excuse.

4            27.    As a result of the above violations of the TCPA, Plaintiff has suffered the losses

5    and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

6    damages.
7

8
             WHEREFORE, Plaintiff, WILLIAM ELLISON, respectfully prays for judgment as
9
     follows:
10
                    a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
11
                            227(b)(3)(A));
12
                    b.      Statutory damages of $500.00 per violative telephone call (as provided
13
                            under 47 U.S.C. § 227(b)(3)(B));
14
                    c.      Treble damages of $1,500.00 per violative telephone call (as provided
15

16                          under 47 U.S.C. § 227(b)(3));

17                  d.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

18                  e.      Any other relief this Honorable Court deems appropriate.

19

20

21
                                      DEMAND FOR JURY TRIAL
22
             PLEASE TAKE NOTICE that Plaintiff, WILLIAM ELLISON, demands a jury trial in
23
     this case.
24

25



                                                     -4-

                                          PLAINTIFF’S COMPLAINT
      Case 1:20-cv-03367-NLH-KMW Document 1 Filed 03/27/20 Page 5 of 5 PageID: 5



                          CERTIFICATION PURSUANT TO L.CIV.R.11.2
1
            I hereby certify pursuant to Local Civil Rule 11.2 that this matter in controversy is not
2

3
     subject to any other action pending in any court, arbitration or administrative proceeding.

4

5                                          Respectfully submitted,

6

7    Dated: 3-27-2020                       /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg
8
                                           Kimmel & Silverman, P.C.
9
                                           30 East Butler Pike
                                           Ambler, PA 19002
10                                         Phone: (215) 540-8888
                                           Facsimile: (877) 788-2864
11                                         Email: aginsburg@creditlaw.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                    -5-

                                         PLAINTIFF’S COMPLAINT
